Citation Nr: 0716319	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from December 1950 to January 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2004 and later by 
the Department of Veterans Affairs (VA)  Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence which is already of record adequately 
demonstrates that the veteran was exposed to acoustic trauma 
during service.  In this regard, the Board notes that the 
veteran's service medical records demonstrate that in he was 
inured by shell fragment wounds in October 1951.  The 
occurrence of such injuries was undoubtedly accompanied by 
loud noise.  The veteran has also presented evidence 
demonstrating the presence of a current hearing loss 
disability.  VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159(c).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
should be afforded VA hearing loss examination to determine 
whether the current hearing loss disability developed as a 
result of the noise exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
hearing loss examination to determine the 
severity and etiology of any hearing loss 
disability which the veteran may 
currently have.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should record the full history 
of the disorder, including the veteran's 
own account of the nature of his claimed 
hearing loss disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found hearing loss 
disability was caused or aggravated by 
exposure to noise during service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability). 

2.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



